Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/09/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 1 and 11 is directed to a statutory category, because a series of steps, generating…, generating …, deploying…, and training… ML model to replace RPA workflow satisfies the requirements of a process (a series of acts). 
The claim recites a method of generating a deterministic RPA workflow for RPA robots; generating a plurality of RPA robots configured to execute the deterministic RPA workflow; deploying the plurality of RPA robots; and training a machine learning (ML) model associated with a probabilistic activity to replace a deterministic activity in the RPA workflow. In other words, the claimed method simply describes the concept of generating RPA workflow, generating RPA robots to execute RPA workflow, deploying the RPA robots and replacing the activity which are deterministic activity in RPA workflows. The steps of, generating…, generating …, deploying…, and training… ML model to replace RPA workflow merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has NO additional limitations to the abstract idea.  Having NO such limitations as a combination, the claim simply instructs the practitioner to implement the concept of using conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of generating…, generating …, deploying…, and training… ML model to replace RPA workflow. The claim is not patent eligible.


Claim 11, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

The claim 17 is directed to a statutory category, because a series of steps, generating…, deploying…, and monitoring… ML model to correctly using the metrics data satisfies the requirements of a process (a series of acts). 
The claim recites a method of generating a robotic process automation (RPA) robot configured to execute an RPA workflow comprising a probabilistic activity; deploying the RPA robot; and monitoring…, a machine learning (ML) model called by the probabilistic activity in the RPA workflow to ensure that the ML model is operating correctly using metrics on an input side via a data drift detector and on an output side using a concept drift detector. In other words, the claimed method simply describes the concept of generating RPA workflow, generating RPA robots to execute RPA workflow, deploying the RPA robots and monitoring… ML model to correctly using the metrics data. The steps of, generating…, deploying…, and monitoring… ML model to correctly using the metrics data merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as supervisor system.  Having supervisor system the limitations as a combination, the claim simply instructs the practitioner to implement the concept of using supervisor system, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as 
Claims 18-20, the claims do not remedy claim 17 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180197123 to Parimelazhagan et al. in view of USPN 20190332508 to Goyal et al.
Per claim 1:
Goyal discloses:
1. A computer-implemented method for implementing probabilistic models in a deterministic workflow for robotic process automation (RPA), comprising: 
(Paragraph [0046] “a robotics process automation platform for developing a workflow”); 
generating a plurality of RPA robots configured to execute the deterministic RPA workflow (Paragraph [0049] “Development interface component 110 includes computer-executable instructions that are configured to allow for the creation and development of a workflow”); 
deploying the plurality of RPA robots (Paragraph [0050] “control interface component 112 is configured for storing a copy of the workflow in an operational database 120 located within memory 108 in preparation for deployment to a runner component 122, which is a component of the robotics process automation platform”).

Parimelazhagan does not explicitly disclose training a machine learning (ML) model associated with a probabilistic activity to replace a deterministic activity in the RPA workflow.
However, Goyal discloses in an analogous computer system training a machine learning (ML) model associated with a probabilistic activity to replace a deterministic activity in the RPA workflow (Paragraph [0070,0076] “in view of a predictive model to predict failure… the predictive model is trained using a machine learning (ML) process. The predictive model can be trained based on historical analytical records for the RPA platform… the RPA team could proactively reach out to Client IT team/technology owner to address (i.e., replace, upgrade, update etc.,) the issue in the source platform”).


Per claim 2:
Goyal discloses:
2. The computer-implemented method of claim 1, further comprising: 
collecting data from the plurality of deployed RPA robots executing the deterministic RPA workflow (Paragraph [0094] “workflow management component 308 at step 328, runner component 122 may be configured to collect and send operating system and environment information related to virtual computing device 104 to workflow management component 308 at step 329”), 
collecting data from computing systems on which the RPA robots are running, or both (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Mohan teaches Paragraph [0095] “Runner .

Per claim 3:
Goyal discloses:
3. The computer-implemented method of claim 2, further comprising: periodically retraining the ML model using the collected data (Paragraph [0071] “analytical record attributed to the processes in the sub-set of processes are used to train (i.e., generate/retrain ML models or generate/retrain learned functions or like) the predictive model… without limitation, processes that have worked on a threshold number of queues (e.g., at least 25 queues), processes that execute for a threshold time period (e.g., at least one hour)”).

Per claim 4:
The rejection of claim 3 is incorporated and further, Parimelazhagan does not explicitly discloses wherein when the ML model achieves a confidence threshold, the method further comprises: replacing the deterministic activity in the RPA workflow with the probabilistic activity.
However, Goyal discloses in an analogous computer system wherein when the ML model achieves  a confidence threshold (Paragraph [0071-0072] “analytical record , the method further comprises: replacing the deterministic activity in the RPA workflow with the probabilistic activity (Paragraph [0076] “the RPA team can detect the cause of the issue. If the issue relates to platform failure at application source (as determined by the RPA team), the RPA team could proactively reach out to Client IT team/technology owner to address (i.e., replace, upgrade, update etc.,) the issue in the source platform”).
The feature of providing wherein when the ML model achieves a confidence threshold, the method further comprises: replacing the deterministic activity in the RPA workflow with the probabilistic activity would be obvious for the reasons set forth in the rejection of claim 1.

Claims 11-12 and 13 is/are the method claim corresponding to method claims 1-2 and 3+4 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 and 3+4 respectively, as noted above.


Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180197123 to Parimelazhagan et al. in view of USPN 20190332508 to Goyal et al. and further in view of USPN 20170330109 to Maughan et al.
Per claim 17:
Parimelazhagan dislcoses:
17. A computer-implemented method, comprising: 
generating a robotic process automation (RPA) robot configured to execute an RPA workflow comprising a probabilistic activity ((Paragraph [0046,0049] “a robotics process automation platform for developing a workflow… Development interface component 110 includes computer-executable instructions that are configured to allow for the creation and development of a workflow”); 
deploying the RPA robot (Paragraph [0050] “control interface component 112 is configured for storing a copy of the workflow in an operational database 120 located within memory 108 in preparation for deployment to a runner component 122, which is a component of the robotics process automation platform”). 

Parimelazhagan does not explicitly discloses monitoring, by a supervisor system, a machine learning (ML) model called by the probabilistic activity in the RPA workflow.
However, Goyal discloses in an analogous computer system monitoring, by a supervisor system, (Paragraph [0024] “the AP 104 provides real-time monitoring, and bot control”) a machine learning (ML) model called by the probabilistic activity in the RPA workflow (Paragraph [0070,0076] “in view of a predictive model to predict failure… the predictive model is trained using a machine learning (ML) process. The predictive 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of monitoring, by a supervisor system, a machine learning (ML) model called by the probabilistic activity in the RPA workflow as taught by Goyal into the method of automation platform for developing and managing a workflow as taught by Parimelazhagan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of monitoring, by a supervisor system, a machine learning (ML) model called by the probabilistic activity in the RPA workflow to provide an efficient technique for monitoring and controlling RPA systems so as to have optimize RPA to have continuous error free performances as suggested by Parimelazhagan (paragraph [0001-0003]).
 
Neither Parimelazhagan nor Goyal explicitly disclose to ensure that the ML model is operating correctly using metrics on an input side via a data drift detector and on an output side using a concept drift detector.
However, Maughan discloses in an analogous computer system to ensure that the ML model is operating correctly using metrics on an input side via a data drift detector and on an output side using a concept drift detector (Paragraph [0060,0076] “the drift detection module 204 may communicate with the prediction module 202. The drift detection module 204 may monitor one or more inputs (e.g., client data, initialization data, training data, test data, workload data, labeled data, unlabeled data, or the like) and/or outputs… in response to the drift detection module .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of to ensure that the ML model is operating correctly using metrics on an input side via a data drift detector and on an output side using a concept drift detector as taught by Maughan into the method of automation platform for developing and managing a workflow as taught by Parimelazhagan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of to ensure that the ML model is operating correctly using metrics on an input side via a data drift detector and on an output side using a concept drift detector to provide an efficient technique for operating under any changes occur overtime and hence continue providing the service to the clients as suggested by Maughan (paragraph [0001-0006]).

Per claim 18:
The rejection of claim 17 is incorporated and further, neither Parimelazhagan nor Goyal explicitly discloses wherein the concept drift detector determines whether the output falls within a predetermined range.
However, Maughan discloses in an analogous computer system wherein the concept drift detector determines whether the output falls within a predetermined range (Paragraph [0063] “drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or .
The feature of providing wherein the concept drift detector determines whether the output falls within a predetermined range would be obvious for the reasons set forth in the rejection of claim 17.

Per claim 19:
The rejection of claim 17 is incorporated and further, neither Parimelazhagan nor Goyal explicitly discloses 
However, Maughan discloses in an analogous computer system raising an alarm, by the supervisor system, when the data drift detector, the concept drift detector, or both, indicate an error (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Maughan teaches Paragraph [0069] “preventing the prediction module 202 from making a prediction or providing another result (e.g., and providing an error comprising a drift flag or other indicator instead)”).
The feature of providing raising an alarm, by the supervisor system, when the data drift detector, the concept drift detector, or both, indicate an error would be obvious for the reasons set forth in the rejection of claim 17.


Per claim 20:
Parimelazhagan discloses:
20. The computer-implemented method of claim 17, wherein when the data drift detector, the concept drift detector, or both, indicate an error, the method further comprises: disabling an RPA robot of the plurality of RPA robots, bypassing the RPA robot of the plurality of RPA robots, or rolling back to a previous version of the ML model, by the supervisor system (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Parimelazhagan teaches Paragraph [0059] “FIG. 3, the robotics process automation may further include at least one version control component 136… allows for an older file to be retrieved if errors or mistakes are introduced to a current version of the file”).

Allowable Subject Matter
Claim 5 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-10 and 15-16 directly or indirectly depends on claims 5 and 14 respectively and thus are objected as well by their dependency virtue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:

US 20190180746 A1 discloses A device receives, from a virtual assistant device, a first user input associated with a first account of a user, and causes a natural language processing analysis to be performed on the first user input to identify first information, the first account, and a first operation to be performed in association with first information in the first account. The device identifies a first data management platform, associated with the first account, that is configured to maintain the first information in a first data structure associated with the first data management platform, and determines that the first data management platform is a first type of data management platform based on the first data structure. The device causes the first operation to be performed using a RPA, that uses a user interface of the first data management platform, based on the first data management platform being the first type of data management platform.
 
Casale, Frank. "Here come the robots: The emergence of Robotic Process Automation and the beginning of the end of Outsourcing as we know it."

Primer, A. "Introduction To Robotic Process Automation."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193